DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/626175, filed on September 25th 2012.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 8, 10, and 21 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Sato (US Patent 7,463,847 B2).
With regard to claim 1: Sato discloses in Figures 1-5 an image forming apparatus (printer 10) which comprises: a main body (visible in the Figures as an outline of a housing of the apparatus); a drum unit 81 provided in the main body and comprising a photosensitive drum 32 configured to carry a developer image and which is rotatable about an axis extending in an axial direction (the axis being defined by axially arranged support shafts 32a, best seen in Figure 5b); an intermediate transfer belt 58 in contact with an upper side of the photosensitive drum and configured to receive the developer image formed on the photosensitive drum; a secondary transfer roller 54 configured to transfer the developer image on the intermediate transfer belt to an image recording medium P (see column 5 lines 40-52); and a cartridge positioned below the intermediate transfer belt and attachable to and detachable from the main body (developing unit 11 which is able to be completely removed from the main body as disclosed in column 7 lines 55-65, since the developing unit is designed to be removed from the main body as a unit without disassembly of the main body the developing unit can be reasonably considered to correspond to the claimed “cartridge”), the cartridge comprising: a front wall (side wall 12d which is at the end of the tray 12 nearest door 21 when the developing unit is positioned in the apparatus which is the direction that Sato indicates may be considered the “front” of the apparatus per Figure 1, the element being considered to be the front wall is best visible in Figure 3 where the label “12d” points directly at the portion); and a developer device 31M which includes a developing roller 36M and a developer-accommodating portion 39M configured to accommodate therein developer to be supplied to the photosensitive drum via the developing roller (see column 3 lines 34-36), wherein the front wall is configured to movably support the 12a, with the developer being removable from the tray portion of the developing unit as shown in Figure 3 and discussed in column 7 lines 51-54.
With regard to claim 8: In Sato the developer accommodating portion is positioned below the developing roller when the developer device is mounted to the main body.
With regard to claim 10: Sato discloses in Figures 1-5 an image forming apparatus (printer 10) which comprises: a main body (visible in the Figures as an outline of a housing of the apparatus); a drum unit 81 provided in the main body and comprising a photosensitive drum 32 configured to carry a developer image and which is rotatable about an axis extending in an axial direction (the axis being defined by axially arranged support shafts 32a, best seen in Figure 5b); an intermediate transfer belt 58 in contact with an upper side of the photosensitive drum and configured to receive the developer image formed on the photosensitive drum; a secondary transfer roller 54 configured to transfer the developer image on the intermediate transfer belt to an image recording medium P (see column 5 lines 40-52); and a cartridge positioned below the intermediate transfer belt and attachable to and detachable from the main body (developing unit 11 which is able to be completely removed from the main body as disclosed in column 7 lines 55-65, since the developing unit is designed to be removed from the main body as a unit without disassembly of the main body the developing unit can be reasonably considered to correspond to the claimed “cartridge”), the cartridge comprising: a wall extending in a direction perpendicular to the axial direction (one of the two side walls 12d which run the length of the tray 12, one of which is visible in 31M movably supported by the wall (to allow the developer device to be removed as shown in Figure 3) which includes a developing roller 36M and a developer-accommodating portion 39M configured to accommodate therein developer to be supplied to the photosensitive drum via the developing roller (see column 3 lines 34-36).
With regard to claim 21: The developer accommodating potion of the developing device of Sato is positioned below the developing roller when the developer device is mounted to the main body.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato in view of Iizuka (JP 07-295461, foreign citation 3 on IDS filed 08/13/2020).
With regard to claims 2 and 9: Sato does not disclose the inclusion of a boss on the developer device which is configured to engage the wall, or that the boss includes a first boss and a second boss which are configured to engage the wall.  
Iizuka teaches including a pair of projecting bosses 11 on the wall of a developing module which engage with corresponding structure on the cartridge holding the developing module to regulate movement of the developing module relative to the cartridge, see abstract.
A person having ordinary skill in the art at the time of filing would have found it obvious to include a pair of bosses on the end of developing module of Sato which engage with corresponding guide portions on the developing cartridge wall in order to .

Claims 3-4, 6, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato in view of Ishikawa et al (US PGPub 2009/0317130 A1).
With regard to claims 3-4: Sato does not disclose the inclusion of a grip part provided at the front wall and formed on the front wall.  
Ishikawa teaches forming a grip part 80H on the front wall of an extractable developing device carrier in order to allow for the carrier to be pulled out of the main body of the image forming apparatus, see ¶0084.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the apparatus of Sato to include a grip part formed on the front wall of the developing cartridge in order to allow the user to pull the cartridge out of the main body of the apparatus.

With regard to claims 6 and 19: Sato does not disclose the inclusion of an urging member in the developing cartridge, the urging member being configured to urge the developer accommodating portion toward the photosensitive drum.
Ishikawa teaches including an urging member 83 in a developing unit into which developing devices are inserted and which acts on the developer accommodating portion 81C
It would have been obvious to a person having ordinary skill in the art at the time of filing to have incorporated an urging member into the developing cartridge of Sato as in Ishikawa in order to ensure that the developing device makes contact with the photosensitive drum.

Claims 7 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato in view of Sato et al (US PGPub 2010/0209157 A1).
With regard to claims 7 and 20: Sato does not disclose that the developing cartridge is formed to have a waste-developer-accommodating portion.
Sato et al however teaches configuring a developer cartridge to include a waste developer accommodation portion as this allows for the waste developer to be easily accessed for replacement and maintenance, in the same manner replacement of the development cartridges, see ¶0187-0190.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the developing cartridge of Sato to incorporate a waste-developer-accommodating portion as taught by Sato et al in order to allow for the user to perform maintenance on the waste developer collection system in the same manner as replacement of development modules.


Claims 11 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato in view of Kikuchi (US PGPub 2012/0195627 A1).
With regard to claims 11 and 22: Sato as applied to claim 10 above does not disclose the inclusion of a boss on the developer device which is configured to engage the wall, or that the boss includes a first boss and a second boss which are configured to engage the wall.  
Kikuchi teaches including a pair of projecting bosses 8e and 8g in the end of a cartridge mounted to an extractable subframe.  This arrangement guides mounting of the cartridge and prevents rotation of the cartridge relative to the frame, see ¶0101-104 describing the interaction between the two bosses and the frame.
A person having ordinary skill in the art at the time of filing would have found it obvious to include a pair of bosses on the end of developing module of Sato which engage with corresponding guide portions on the developing cartridge wall in order to aid in aligning the developing module during mounting and position the module during use.

Allowable Subject Matter
Claims 5 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, alone or in combination, does not disclose nor teaches a configuration which meets the limitations of claims 1 or 10 regarding the movably supported developer device in a cartridge with the additional limitations regarding the attachment/detachment direction (as in claims 5 and 14-18)  or the positioning of the .
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LEON W RHODES, JR/Examiner, Art Unit 2852